Citation Nr: 0511274	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or being 
housebound as a result of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from September 1940 to 
February 1942.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) which denied a claim for special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  In November 2003, the Board 
remanded the claim for additional development.  


FINDINGS OF FACT

1.  The veteran is service-connected for schizophrenia, rated 
100 percent disabling.

2.  The evidence of record establishes that the veteran is in 
need of regular aid and attendance by reason of service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation by reason 
of being in need of the regular of aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3.352 (2004).

2.  The claim for entitlement to special monthly compensation 
at the housebound rate is moot.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to special monthly 
compensation based on need of regular aid and attendance due 
to his service-connected disability.  The veteran's only 
service-connected disability is schizophrenia, rated 100 
percent disabling.  The 100 percent rating has been in effect 
since 1947 and is now protected.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.951(b) (2004).  

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a) (2003).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service- 
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The evidence includes a VA aid and attendance or housebound 
(AAHB) examination report, dated in August 1999, which notes 
that the veteran has Parkinson's Disease that greatly 
compromised his balance.  He was noted to require a walker 
and to be restricted to limited movement within the house 
which typically required assistance.  The diagnoses were 
long-standing Parkinson's Disease, and CHF (congestive heart 
failure).  

A VA AAHB report, dated in April 2000, indicates that it was 
performed while the veteran was hospitalized at a VA 
facility.  The Axis I diagnoses were major depressive 
disorder recurrent with psychotic feature, and rule out 
delirium.  The Axis III diagnoses were Parkinson Disease, 
hypertension, and CHF.  The Axis V diagnosis was a Global 
Assessment of Functioning score of 40 on admission and 55 at 
discharge.  The examiner stated that the veteran was 
wheelchair-bound, that he needed assistance with his 
activities of daily living (ADLs) and that he could not 
drive, prepare food, or do housework, and that he needed 
assistance with maintaining adequate personal hygiene.  

An accompanying April 2000 VA hospital report contains 
essentially identical findings to the April 2000 AAHB report.  
The VA hospital report also notes that the veteran was noted 
to have a likely delirium due to the combined effect of 
overuse of Sinemet, Parkinson Disease, and "personality 
issues."  

A VA AAHB report, dated in November 2004, shows that the 
diagnoses included Parkinsonism, hypertension, coronary 
artery disease, and history of schizophrenia.  The examiner 
noted that the veteran was unable to go to the bathroom by 
himself, that he was not completely bedridden to the extent 
that he could sit in a chair, and that he was wheelchair-
bound and was unable to walk.  The examiner concluded, "In 
my requested medical opinion, this claimant definitely needs 
Aid and Attendance help for his daily activities due to the 
diagnoses as mentioned above."  

The critical question to be determined in this case is 
whether the veteran's service-connected disability has 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that the criteria have been 
met.  In this case, the veteran is shown to have service-
connected schizophrenia, evaluated as 100 percent disabling.  
Although he is also shown to have several conditions for 
which service connection is not currently in effect, to 
include Parkinson's Disease, the Court has held that when it 
is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service- connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, 
the VA hospital report appears to attribute the veteran's 
delirium, in part, to schizophrenia, and the November 2004 VA 
examiner attributed the veteran's need for aid and 
attendance, in part, to his schizophrenia.  Given the 
foregoing, the Board is unable to find that there is a clear 
delineation between the veteran's psychiatric symptomatology 
which is due to his schizophrenia and that which is due to 
his Parkinson's Disease, or any other condition.  
Consequently, the Board must consider that all of the 
veteran's psychiatric symptomatology is due to his service-
connected schizophrenia.  Both the April 2000 and November 
2004 VA AAHB examination reports show that the examiners 
concluded that the veteran requires the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  The Board therefore finds that, affording the veteran 
the benefit of all doubt, there is sufficient credible 
supporting evidence that the veteran is in need regular of 
aid and attendance due to his schizophrenia.  The Board 
therefore finds that the criteria for special monthly 
compensation by reason of being in need regular of aid and 
attendance or by reason of being housebound have been met.  
Accordingly, the claim is granted.  As this Board decision 
grants the veteran's claim of entitlement to special monthly 
compensation based on the need for aid and attendance, the 
claim of entitlement to special monthly compensation at the 
housebound rate is moot.

As a final matter, on November 9, 2000, the President signed 
into law the VCAA, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well- grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The Board notes 
that in letters, dated in May 2001 and February 2004, VA 
fulfilled its re-defined notice requirements as they pertain 
to the veteran's claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and its implementing regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
any event, the Board finds that any failure in the duty to 
assist could be no more than harmless error, inasmuch as the 
Board has determined that a full grant the benefit sought on 
appeal is warranted.  


ORDER

Special monthly compensation based on the need for aid and 
attendance is granted, subject to the regulations governing 
the award of monetary benefits.  

Special monthly compensation at the housebound rate is moot, 
and dismissed.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


